DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 20-26 & 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-13, 13, 7-9, 11-13, 15, 11, 11, 11, 11, 11, 11 and 15 of U.S. Patent No. 10,537,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims of the ‘807 patent anticipate the instant claims.
Claim Objections
Claim 24 is objected to because of the following informalities: There are 2 claims numbered 24.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13, 25, 34 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colony (pub. no. 20160193521) in view of Moh (pub. 20170087472).
Regarding claim 13, Colony discloses a computerized method of enabling remote participation in sporting event decision-making, the method comprising: retrieving, by the server computing device, a plurality of plays applicable to a current game situation from a playbook stored in a database, wherein each play in the playbook is assigned to one or more buckets that define a specific game situation  (“FIG. 55 is a screenshot illustrating a play section within a coaching management system playbook, according to some embodiments of the present disclosure. From the play section, a coach can store plays 5500, filter plays by situation (e.g., down, distance, zone, game time, etc.) 5501, filter plays by package 5502 (an indicator of the number of running backs, tight ends, and receivers on the field), filter plays by type (e.g., run, pass, play action, special teams, etc.) 5503, and add plays 5504. Adding a new play involves entering a play name, illustrating the action of the play, and attaching the appropriate filters to the play”, [0070]; “FIG. 56 is a screenshot illustrating a bundles section within a coaching management system playbook, according to some embodiments of the present disclosure. In the bundles section, plays can be organized into bundles of multiple plays (e.g., three plays) that can be selected by a coach 5601. Each bundle represents a reasonable set of plays for a given game scenario--a set that makes sense for the coach and the fan. Organizing plays into bundles makes it easier to present multiple plays to voting fans. The bundles are entered into the system 5602 at the direction of the coach orchestrating the game plan and typically calling the plays. A coach may assign a bundle number such as "R12" 5603 so that it is easier to call plays during a live game”, [0071]; “FIGS. 3 and 4 are flow diagrams illustrating an exemplary play voting cycle, according to some embodiments of the present disclosure. Referring to FIG. 4, prior to a game, each of the entities in the system logs in once to backend service 420. Backend service is described in more detail above in FIG. 2. The entities include admin 410, a voter 412, offensive coordinator 413, and defensive coordinator 414. Admin, at the start of the game, can send an instruction to the backend service 420 to start the game 411. For each play, the process starts with the administrator starting a play clock 301. In some embodiments, an administrator starts each game, starts each play clock, and identifies each possession switch (e.g., when possession of the ball transfers from one team to the other). The coaches of each team are given a predetermined amount of time (e.g., 1-60 seconds, preferably 7 seconds) to pick a set of possible plays to be voted on by the fans. The offensive coordinator can select a set of plays 302, and a defensive coordinator can select a set of plays 303. In some embodiments, the offensive coordinator and defensive coordinator each select 3 plays”, [0037]); 

generating, by the server computing device, a playcall user interface comprising the plurality of retrieved plays and transmitting the playcall user interface to a plurality of fan computing devices associated with fans of the sporting event (“The plays are pushed out via push technology (preferably no manual refresh on the fans app is needed) to fans who have registered with the system. Fans are then able to view the poll 304”, [0037]); 

receiving, by the server computing device, a vote for one of the plurality of retrieved plays from each of the plurality of fan computing devices; determining, by the server computing device, a selected play of the plurality of retrieved plays based on the received votes (“Fans are then given a preset time period (e.g., 1 to 60 seconds, preferably 10 seconds) to vote on the play they want their team to execute 305. The fan votes are sent to a system database and tabulated”, [0037]); 

transmitting, by the server computing device, the selected play to at least one of: (i) one or more player computing devices associated with players involved in the sporting event and (ii) one or more coach computing devices associated with one or more coaches of the players, wherein the players carry out the selected play during the sporting event (“The winning results are sent to the coaches 306. The results can also be sent to the fans at the same time, again preferably via push technology 308. Coaches then radio or otherwise communicate the winning play to the personnel on the field, and the fans and coaches get to see the winning play executed on the field in real-time”, [0037]).
Regarding claim 13, it is noted that Colony does not disclose that the server computing device identifies to play bundle. Rather, in Colony a human selects them.  Moh however, teaches a play voting system where the play bundle is selected by server computing device based on the game situation (“The decision model module 110 determines possible game moves from the current on-field state of the real game. Further, the decision model module calculates a score based on the probability of winning the sports game after each possible game move using statistical information of teams and players, as well as rules and regulations. The processing unit 112 processes a data stream of the real sports game received from the media feed 104. The processing unit 112 processes data stream of the real sports game received from the media feed 104. The processing unit 112 includes a game data module 114, a game move module 116 and a score module 118. The game data module 114 displays the current state of the virtual game extracted from the real sports game received from the media feed. The game data module 114 is explained in detail in conjunction with FIG. 2 of the present invention. The game move module 116 displays at least two game moves allowing the user to select at least one of the game moves to manage the sports team in the current state of the virtual game. The game move module 116 is explained in detail in conjunction with FIG. 2 of the present invention”, [0033]- [0035]).
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Colony and Moh are directed to system for generating a play bundle based on a game situation.  To use the automated play bundle of Moh for the coach selected play bundle of Colony would be to simply substitute one known element for another to obtain predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed in mention to modify the Colony invention to include the automatic play bundle selection system of Moh.  To do so would relieve the offensive coordinator or defensive coordinator from having to make a play bundle decision under tight time constraints thereby allowing them to concentrate on overrides or events happening on the field.
Claim 25 is directed to the method implemented by the system of claim 13 and is rejected for the same reasons as claim 13.
Regarding claim 33, Colony discloses receiving, by a server computing device, one or more data elements relating to a current game situation in a sporting event from a remote computing device;  updating, at the remote computing device, the current game situation in the sporting event based upon an outcome of the execution of the selected play (“This state means that the winning plays are now being executed on the field by the actual football players. The system is waiting for input via the Admin Application about the final result of the play”, [0094]).
Regarding claim 34, Colony discloses a first set of the players involved in the sporting event play for a first team, a second set of the players involved in the sporting event play for a second team, a first fan group of the fans are associated with the first team, and a second fan group of the fans are associated with the second team, the method including facilitating a competition involving the first fan group and the second fan group (“As will be discussed in greater detail below, in accordance with various embodiments, a computer-implemented live-game system or engine is provided that enables fans of a team to collectively decide in real-time which plays should be executed by their team during a game. For each play, the coaches of the teams pick a set of possible plays, which the fans vote on. The system tabulates the fan votes, and the winning play can be executed on the field in real-time”, [0020];” Users can click on a “get in the action” button 504 to be directed to a team page where they will also be asked to choose which team they are a fan of 505, or they can go in and look at team information before they decide. They can click a button 506 to decide on a team once they review team information”, [0039]).
Regarding claim 37, Colony discloses determining a first set of users associated with received votes corresponding to the selected play of the plurality of retrieved plays; and  increasing a score associated with each user in the first set of users (“FIG. 29 is a screenshot illustrating a coach score engine, according to some embodiments of the present disclosure. Coaching game logic engine (also referred to in the present disclosure as "CoachScore Engine") can determine each player's CoachScore. In some embodiments, coach score ranges from 50-100. Unlike traditional "fantasy" points, Coach Score is not merely additive. Each player's Coach Score can be calculated after each drive and can naturally vary through the course of each game. CoachScore Engine first receives a coach bundle, which can include 3 plays. CoachScore Engine assigns a historical "Adjusted Yardage" 2900 based on data from prior games. The historical Adjusted Yardage 2900 can be calculated automatically from the data from prior games, as described in more detail below. The play run on the field is then scored on the yards gained on the field, augmented by positive modifiers for good results (e.g., earning a first down or scoring) or negative modifiers (e.g., resulting in a sack of the quarterback or lost yards) 2901. The three plays' Adjusted Yardage scores (two historical, one actual) are then ranked, highest to lowest, 1st, 2nd, and 3rd. Each play is then assigned points 2902 based on its ranking. The points are continuously summed and adjusted for tempo 2903. Tempo adjustments 2903 allow scoring to be consistent, whether the game is partially complete or complete and whether a team runs a fewer number or a greater number of plays (e.g., 65 plays or 85)”, [0051]).
Regarding claim 38, Colony discloses determining a second set of users associated with received votes not corresponding to the selected play of the plurality of retrieved plays; and  decreasing a score associated with each user in the second set of users ([0051]).
Regarding claim 39, the combination of Colony and Moh discloses subsequent votes for subsequent retrieved plays received from the first set of users and the second set of users are weighted at least in part based upon the scores associated with the first set of users and the second set of users (Moh: [0033]- [0035]).
Claims 26 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colony (pub. no. 20160193521) in view of Bedingfield et al. (pub. no. 20090137298).
Regarding claim 26, Colony discloses a system for enabling remote participation in sporting event decision-making, the system comprising a server computing device having a processor and memory, the processor configured to execute instructions stored in the memory to: retrieve a plurality of plays applicable to a current game situation from a playbook stored in a database; generate a playcall user interface comprising the plurality of retrieved plays and transmit the playcall user interface to a plurality of fan computing devices associated with fans of the sporting event; receive a vote for one of the plurality of retrieved plays from each of the plurality of-fan devices; determine a selected play of the plurality of retrieved plays based on the set of votes; and transmit the selected play to at least one of: (i) player wearable devices associated with players involved in the sporting event and (ii) one or more coach computing devices associated with one or more coaches of the players, wherein the players carry out the selected play during the sporting event ([0070], [0071] & [0037]).
Regarding claim 26, it is noted that Colony does not disclose weighting votes based on ranking of the associated voter.  Bedingfield however, teaches weighting votes based on ranking of the associated voter (“The virtual coach ratings 118 may indicate the success of each virtual coach 102 without regard to other virtual coaches 102. Alternatively, the virtual coach ratings 118 may indicate the success of each virtual coach 102 as compared to the other participating virtual coaches 102, such as a ranking system. In this embodiment in which the virtual coaches 102 are ranked with respect to one another, the virtual coach engine 108 may utilize an algorithm and any amount of corresponding criteria to create the virtual coach ratings 118, or rankings. For example, assume that each action suggested by a virtual coach 102 is similar to a vote. The virtual coach engine 108 may give the vote from virtual coach 102A more weight than the vote from the virtual coach 102B if the virtual coach 102A has a greater number of past successful votes, a greater percentage of past successful votes, a higher participation frequency, a targeted geographic location, and/or any combination thereof as compared to the same criteria with respect to the virtual coach 102B”, [0028]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Colony and Bedingfield are directed to virtual coaching systems where users give input on conduct of a sporting event. To use the vote weighting based upon a performance ranking would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to modify the Colony invention to include vote weighting based upon a performance ranking as taught by Bedingfield. To do so would be to increase the influence that the most knowledgeable fans would have thereby maximizing performance.
Regarding claim 30, the combination of Colony and Bedingfield discloses the weight for each of the received votes is related to at least one of a ranking and a score of an associated user that submitted the vote (Bedingfield: [0028]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colony (pub. no. 20160193521) in view of Bedingfield et al. (pub. no. 20090137298) as applied to claim 26 above, and further in view of Belton et al. (pub. no. 20080311996).
Regarding claim 28, it is note that Colony does not disclose voting on a player substitution as an audience decision.   Belton however teaches player substitution as an audience decision (“In step 60 a menu of decision options affecting an event about to be broadcast is prepared. The decisions may be game or event dependent and may include, but are not limited to, decisions on team selection, choice of players, a choice of a starting line up, a choice of whether to call head or tails in a coin toss, in the event of winning a coin toss, whether to take possession or to select field possession, or whether to bat or field in a cricket match, a choice of when to substitute a player and which player to substitute, when to use a designated hitter, a choice of which play to make, a choice of which club to use, when to call a time out. The rules of certain games, such as football, rugby, cricket and rugby lend themselves more readily to remote fan participation because of the naturally occurring breaks and set type of decision. In cricket, for instance, decisions such as, but not limited to, team selection, to bat or to field, the batting order, which bowlers to use and when to change them, the placing of fielders and decisions such as when to declare an innings, all lend themselves to participation by remote crowd voting. Similarly in football, in addition to team selection and possession verses field direction, each play provides an opportunity for the fans to participate. There are also key decision points, like whether to go for a forth down, or to punt, under various circumstances. In rugby there are many decisions on whether to kick or run the ball, both during the course of play and when penalties are awarded”, [0043]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Colony and Belton are directed to live events with audience participation.  To add voting on player substitution into the Colony invention would be to use a known method to improve a similar method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in art as of the effective filing date of the claimed invention to modify Colony to also include voting on player substitution as taught by Belton. To do so would cater to audience expectation thereby increasing the perceived entertainment value of the system.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colony (pub. no. 20160193521) in view of Bedingfield et al. (pub. no. 20090137298) as applied to claim 26 above, and further in view of Moh (pub. 20170087472).
Regarding claim 29, it is noted that Colony does not disclose that the server computing device identifies to play bundle. Rather, in Colony a human selects them.  Moh however, teaches a play voting system where the play bundle is selected by server computing device based on the game situation ([0033]- [0035]).
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Colony and Moh are directed to system for generating a play bundle based on a game situation.  To use the automated play bundle of Moh for the coach selected play bundle of Colony would be to simply substitute one known element for another to obtain predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed in mention to modify the Colony invention to include the automatic play bundle selection system of Moh.  To do so would relieve the offensive coordinator or defensive coordinator from having to make a play bundle decision under tight time constraints thereby allowing them to concentrate on overrides or events happening on the field.
Allowable Subject Matter
Claims 14-19, 27, 35 & 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715